The Kingdom’s Statement in the UN General Assembly 75th Session
Your Majesties, Your Highnesses, Your Excellencies, Mr. President of the General Assembly, Mr. Secretary General
Distinguished Attendees,
May God’s peace be upon you,
At the outset, I would like to extend my sincerest congratulations to Mr. Volkan Bozkir for having been elected President of the 75th session of UN General Assembly, wishing him success in fulfilling his duties.
I also would like to extend my thanks to his predecessor Dr. Tijjani Muhammad- Bande, president of the previous session for the great efforts he exerted. I also would like to note and commend the distinguished work undertaken by the Secretary General Mr. Antonio Guterres to improve the performance of the UN institutions in a manner that achieves its objectives and meets the purpose of its charter.
Distinguished Attendees,
Today, I speak to you from the birthplace of Islam; the home of its revelation, and the Qibla for Muslims. I share with you a message in which we rely on the teachings of our noble religion, our Arab culture, and our common human values, which call for coexistence, peace, moderation, and solidarity among the nations and peoples of the world to confront the extraordinary challenges to humanity.
Today, the world is facing a tremendous challenge in the form of COVID-19 pandemic and its health, humanitarian, and economic repercussions which compel all of us to stand together in order to face the common challenges to our world. As president of the G20, the Kingdom has coordinated international efforts by holding a Leaders’ summit last March to coordinate the global efforts to combat this pandemic and curb its humanitarian and economic impacts. During the summit, the Kingdom announced its pledge of $500 million to support the efforts of combating the pandemic, and reinforce emergency preparedness and responses. The Kingdom continues to promote global response efforts to confront this pandemic and address its repercussions.
The Kingdom is one of the largest donors in the field of humanitarian and developmental aid. The Kingdom provides this support to the peoples of the world irrespective of their political, ethnic, or religious affiliation. During the past three decades, the Kingdom provided more than $86 billion in humanitarian aid benefiting 81 countries.
Distinguished Attendees,
My country, ever since the foundation of this organization, has been in the forefront among the nations working to achieve international peace and security. It has been consistently working to mediate and reach peaceful solutions to disputes, as well as seeking to prevent conflict and support security, stability, development, and prosperity.
However, the Middle East has been afflicted with major security and political challenges that undermine the security of its peoples and the stability of its countries.
Our region has been suffering for many decades by attempts of the forces of extremism and chaos which seek to impose their malign views and policies in order to hijack these countries’ present and future, paying no heed to the aspirations of the peoples of the region for development, prosperity, and peace. In the Kingdom, we chose a path for the future through our Vision 2030 which aspires to create a robust economy and a community which interacts with its surrounding and contributes actively to the progress and civilization of humankind.
In its regional and international spheres, the Kingdom advocates a policy that relies on respect for international laws and principles, and continues working to achieve security, stability, and prosperity in its region, while supporting political solutions to conflicts and combating extremism in all of its forms and manifestations.
Distinguished Attendees,
The Kingdom’s hands were extended to Iran in peace with a positive and open attitude over the past decades, but to no avail. The Kingdom received several of Iran’s presidents and other senior officials, among the Kingdom’s efforts to seek ways to build relations based on good neighborliness and mutual respect. The Kingdom welcomed the international efforts to deal with Iran’s nuclear program, but time and again, the entire world witnessed how the Iranian regime exploited these efforts in order to intensify its expansionist activities, create its terrorist networks, and use terrorism, and in the process squandering the resources and wealth of the Iranian people for the purpose of its expansionist projects which produced nothing but chaos, extremism, and sectarianism.
The Iranian regime, in line with its hostile attitude, targeted oil facilities in the Kingdom last year in blatant violation of international laws. By doing so, it assaulted international peace and security and proved its disregard for the stability of the global economy and the security of oil supplies to the international markets. The Iranian regime also continues, through its surrogates, to target the Kingdom, launching, to date, over 300 ballistic missiles and more than 400 armed drones (UAVs) in a stark violation to UNSC resolutions 2216 (2015) and 2231 (2015). Our experience with the Iranian regime has taught us that partial solutions and appeasement did not stop its threats to international peace and security. A comprehensive solution and a firm international position are required to ensure fundamental solutions to the Iranian regime’s attempt to obtain weapons of mass destruction, and its ballistic missile program, and its interference in the internal affairs of other countries, and its sponsorship of terrorism.
Distinguished Attendees,
The Iranian regime interfered in Yemen by supporting the coup carried out by its surrogate, the Houthi militia, against the legitimate government. This has led to a political, economic, and humanitarian crisis from which the fraternal people of Yemen are suffering. This coup is a threat to the security of the countries of the region and the sea lanes vital to the global economy. Furthermore, the Houthi militias impeded the flow of humanitarian aid to the Yemeni people. They also obstructed the efforts to reach a political solution in Yemen and rejected efforts to deescalate the situation, the latest of which was the ceasefire announcement made by the Coalition to Support Legitimacy in Yemen last April in response to the UN’s request, and in order to allow the efforts to combat the COVID-19 pandemic in Yemen to proceed. Instead, they continue to target civilians in Yemen and in the Kingdom.
The Kingdom will not hesitate to defend its national security, nor will it abandon the fraternal people of Yemen until they regain their complete sovereignty and independence from Iranian hegemony. The Kingdom will continue to provide humanitarian support for the people of Yemen, and it will continue to support the efforts of the UN Secretary General’s Special Envoy for Yemen in accord with the GCC Initiative, the outcomes of the Comprehensive Yemeni National Dialogue, and UNSC resolution 2216.
Distinguished Attendees,
Terrorism and extremist ideology pose a major threat to the entire world. Together, we have made remarkable progress in the past few years in combating extremist organizations, including substantially rolling back ISIS strongholds in Iraq and Syria through the efforts of the global coalition. Similarly, the forces of the Coalition to Support Legitimacy in Yemen were able to deliver important strikes against Al-Qaeda and ISIS in Yemen.
To achieve success in our battle against terrorism and extremism, we must intensify our joint efforts by facing this challenge comprehensively. This includes combating the financing of terrorism and extremism. The Kingdom has supported many international entities that contribute to reinforcing the joint efforts to combat this challenge. The Kingdom supported the UN Counter-Terrorism Center with a contribution of $110 million and established the Global Center for Combating Extremist Ideology (Etidal) in Riyadh. The Kingdom also hosts the International Terrorist Financing Targeting Center.
Distinguished Attendees,
We in the Kingdom, due to our position in the Muslim World, bear a special and historical responsibility to protect our tolerant Islamic faith from attempts by terrorist organizations and extremist groups to pervert it. Islam that equates the killing of an individual with the killing of all people is undoubtedly innocent of all the crimes and atrocities committed in its name by the forces of terrorism and extremism.
The terrorist and extremist organizations find fertile ground to sprout and spread in countries where there are sectarian divisions and weakness or collapse of state institutions. If we intend to win in our battle against terrorism, we must not waiver in facing the countries that sponsor terrorism and sectarianism, and we must stand firmly in the face of these countries that promote transnational extremist ideologies, which rely on false political slogans to hide their extremist, chaotic, and destructive nature.
Distinguished Attendees,
Peace in the Middle East is our strategic option. Our duty is to spare no effort to work together towards achieving a bright future where peace, stability, prosperity, and coexistence among all the region’s peoples prevail. The Kingdom supports all efforts to advance the peace process. The Kingdom introduced peace initiatives since 1981. The 2002 Arab Peace Initiative provides the basis for a comprehensive and just solution to the Arab-Israeli conflict that ensures that the fraternal Palestinian people obtain their legitimate rights, at the forefront of which is establishing their independent state with East Jerusalem as its capital. We support the efforts of the current U.S. administration to achieve peace in the Middle East by bringing the Palestinians and the Israelis to the negotiation table to reach a fair and comprehensive agreement.
While we follow with concern the developments in Libya, and while we call all of our Libyan brothers to sit at the negotiation table and unite to preserve the territorial integrity and safety of Libya, we condemn the foreign interventions in Libya. We also support a peaceful solution in Syria that maintains its territorial integrity and call for the departure of militias and mercenaries from it.
We also stand by the fraternal people of Lebanon who are experiencing a humanitarian catastrophe as a result of the explosion at the Port of Beirut, which occurred as a result of the hegemony of Hizbollah, a terrorist organization affiliated with Iran, over the decision making process in Lebanon by force of arms. This led to disabling the constitutional state institutions in Lebanon. In order for the fraternal people of Lebanon to achieve their aspirations of security, stability, and prosperity, this terrorist organization must be disarmed.
Mr. President, Distinguished Attendees,
From this podium we call for the intensification of global efforts to confront the great challenges facing humanity in the areas of climate change, poverty, organized crime, the spread of epidemics, and other challenges which require that we strengthen our cooperation to work for a bright future so generations to come may live in stability, peace, and security.
May God’s peace be upon you.
Thank you Mr. President.